Title: To Thomas Jefferson from William H. Cabell, 28 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond. Sept: 28. 1807
                        
                        I have the honor to forward to you Majr. Newton’s letter of the 24th.
                        I received your letter to Colo. Smith, and took pleasure in forwarding it to Walkerton, King & Queen,
                            near which he resides—I am with the highest respect, Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    